Citation Nr: 0523414	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  93-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by an annoying itching over the back.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty breathing.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by a feeling of losing consciousness.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by loss of appetite.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by blurred vision.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty hearing.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by loss of muscle control/fatigue.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by bleeding gums.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by facial muscle twitching.

10.  Entitlement to service connection for an undiagnosed 
illness manifested by soreness in the throat.

11.  Entitlement to service connection for an undiagnosed 
illness manifested by long-term and short-term memory loss.

12.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
April 1991, including a tour in Southwest Asia from October 
1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).



The Board issued a decision in May 1999 denying a claim for 
an increased rating for post-traumatic vascular headaches.  
Additionally, the Board remanded the numerous claims now at 
issue.  And the veteran subsequently perfected his appeal 
concerning these claims.  38 C.F.R. § 20.200 (2004).

When perfecting his appeal in May 1999 (by submitting a 
timely VA Form 9), the veteran requested a hearing before the 
Board in Washington, D.C.  The Board scheduled his hearing 
for June 2003, but he failed to report for it.  He has not 
contacted the Board to explain his absence or to request that 
his hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2004).

AMVETS formerly represented the veteran during much of his 
appeal.  However, in a January 2003 memorandum, this 
organization revoked its representation of the veteran.  So 
he is now unrepresented in this appeal.

The Board remanded the case to the RO in November 2003 for 
further development and consideration.  After completing the 
development requested, the RO continued to deny the claims 
and returned the case to the Board for appellate 
adjudication.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  There is no competent medical evidence linking the 
veteran's complaints of an annoying itching over the back 
with his military service.

3.  There is no competent medical evidence linking the 
veteran's complaints of difficulty breathing with his 
military service.

4.  There is no competent medical evidence linking the 
veteran's complaints of a feeling of losing consciousness 
with his military service.

5.  There is no competent medical evidence linking the 
veteran's complaints of loss of appetite with his military 
service.

6.  There is no competent medical evidence linking the 
veteran's complaints of blurred vision with his military 
service.

7.  There is no competent medical evidence linking the 
veteran's complaints of difficulty hearing with his military 
service.

8.  There is no competent medical evidence linking the 
veteran's complaints of muscle control/fatigue with his 
military service.

9.  There is no competent medical evidence linking the 
veteran's complaints of bleeding gums with his military 
service.

10.  There is no competent medical evidence linking the 
veteran's complaints of facial muscle twitching with his 
military service.

11.  There is no competent medical evidence linking the 
veteran's complaints of soreness in the throat with his 
military service.

12.  It is at least as likely as not, however, the veteran 
has complaints of long-term and short-term memory loss from 
an undiagnosed illness attributable to his military service.

13.  It also is at least as likely as not the veteran has 
complaints of insomnia from an undiagnosed illness 
attributable to his military service.




CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by an annoying itching 
over the back was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

2.  An undiagnosed illness manifested by difficulty breathing 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

3.  An undiagnosed illness manifested by a feeling of losing 
consciousness was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

4.  An undiagnosed illness manifested by loss of appetite was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

5.  An undiagnosed illness manifested by blurred vision was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

6.  An undiagnosed illness manifested by difficulty hearing 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

7.  An undiagnosed illness manifested by loss of muscle 
control/fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

8.  An undiagnosed illness manifested by bleeding gums was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

9.  An undiagnosed illness manifested by facial muscle 
twitching was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

10.  An undiagnosed illness manifested by soreness in the 
throat was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

11.  An undiagnosed illness manifested by long-term and 
short-term memory loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).

12.  An undiagnosed illness manifested by insomnia was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A pre-induction physical examination was performed in 
November 1986.  There were no pertinent complaints or 
findings, and all body systems were evaluated as normal.  
Additionally, audiologic testing was performed, and hearing 
acuity varied from 0 to 10 decibels (dB) at all frequencies 
tested.  Corrected vision in each eye was 20/20.

A service department health record review was performed in 
June 1987.  It was reported that there had been no recurrent 
medical problems nor had there been significant changes in 
body weight, sleeping, or eating habits.  

According to service medical records, the veteran was seen in 
January 1988 at a dental clinic, complaining of sore gums.  
There were no clinical findings on physical examination.  
Service medical records make no reference to complaints, 
findings, or treatment of bleeding gums.  The veteran 
presented at a clinic in June 1988, complaining of dyspnea, 
soreness of the arms and knees, and headache.  Physical 
examination was unremarkable, and the assessment was normal 
examination.  Service medical records make no reference to 
subsequent complaints, findings, or treatment of dyspnea.

In October 1989, the veteran was seen at a service department 
clinic where he reported no significant change in his 
condition since his release from hospitalization, about 4 to 
6 weeks before, following head trauma sustained in a car 
accident.  He denied acute changes in vision.  The eyes were 
normal to physical examination.  

Treatment notations, dated in May 1990, indicate that the 
veteran was evaluated during service in connection with 
complaints of abdominal pain.  On general physical 
examination, he was in no acute distress, but appeared tired 
and ill.  It was found that the tonsils were swollen, without 
exudates.  The lungs were fully clear.  The heart exhibited 
normal rate and rhythm, without murmurs.  Abdominal 
tenderness was detected.  The assessment was probable 
giardiasis.  Service medical records make no reference to 
subsequent complaints, findings, or treatment of swollen 
tonsils.

A VA general medical examination was performed in April 1992.  
The veteran referred to the head injury during service and 
now complained of some visual distortion, insomnia, and some 
memory impairment.  It was found that he was 
5'-10 1/2" tall and weighed 200 pounds, with maximum weight in 
the past year reported as 200 pounds.  He appeared well 
nourished.  On clinical inspection, the skin was normal.  The 
mouth and throat, including dental status, were normal.  The 
eyes, ears, cardiovascular system and respiratory system were 
found to be normal.  No musculoskeletal defects were noted.  
The pertinent diagnosis was insomnia.  

The veteran was also afforded a VA neurological examination 
in April 1992.  He denied a disturbance of vision related to 
the head injury during service.  A review of systems 
indicated no cardiac, pulmonary, or gastrointestinal 
symptomatology, or otalgia or myalgia.  The veteran did 
report that his memory was not as good as it used to be.  The 
examination was normal.  

VA outpatient reports, dated from 1992 to 1993, are of 
record.  In August 1992, the veteran's complaints included 
bleeding gums, insomnia, and a rash on the back.  In January 
1993, the veteran reported diminished hearing bilaterally.  
He denied vertigo, true otalgia or otorrhea.  It was found 
that the right tympanic membrane was benign; there was 
possibly some fluid in the left middle ear.  Audiologic 
testing was within normal limits, and speech discrimination 
was good.  The assessment was left serous otitis media.  In 
February 1993, there were continued complaints of left aural 
fullness, and the assessment was persistent left serous 
otitis media.

In June 1993, the veteran presented at a VA clinic, 
complaining of persistent sore throats and tonsillitis.  
Clinical inspection revealed enlarged tonsils, and the 
assessment was chronic tonsillitis.  In September 1993, the 
veteran indicated that he had experienced two episodes of 
tonsillitis during the past year.  On physical examination, 
the tonsils were 2+ bilaterally; no adenopathy or erythema 
was detected.  The assessment was resolving tonsillitis.  

On VA neurological examination in June 1994, the veteran 
denied major illness, including any with respect to cardiac 
or pulmonary disturbances; arthralgia or myalgia; chest pains 
or shortness of breath; or visual or auditory symptomatlogy.  
The assessment was that the examination was normal.  

A VA neurological examination was performed in May 1997.  The 
veteran reported symptoms that included a problem with 
balance and memory loss.  The examiner observed that reported 
symptoms were nonspecific and that reliability was uncertain.  
The veteran denied chest pain or shortness of breath.  He 
also denied visual disturbances, hearing loss, or vertigo.  
Physical examination showed that heart sounds were regular 
and that the lungs were clear.  A neurological evaluation was 
also performed and was unremarkable.  The examiner commented 
that the veteran had mostly subjective symptoms, without any 
obvious objective abnormality.  On VA neurological 
examination in October 1997, there were no specific objective 
findings.  

At a July 2000 VA neuropsychological evaluation, the veteran 
reported combat experience in the Persian Gulf War.  He 
complained of a wide variety of symptoms, including blurred 
vision, impaired memory, difficulty sleeping, and fatigue.  
He described that he sometimes "feels in a haze," 
particularly prior to falling asleep.  When he was "in a 
haze," he reportedly visualized images that alternately 
expanded and contracted.  He described feeling "in limbo," 
as if he were caught between states of wakefulness and sleep.  
He reported episodes of his mind "going blank."  He made no 
reference suggesting any relationship of his claimed 
neuropsychiatric symptoms to his alleged combat experience.  
The examiner recorded behavioral observations, and 
psychological testing was performed.  The assessment was that 
it was difficult to delineate the causes of the veteran's 
wide-ranging cognitive deficits.  

The Board's November 2003 remand requested a medical opinion 
concerning the etiology of any disorders now present 
involving memory loss and insomnia, including on the basis of 
undiagnosed illness.  To that end, several VA examinations 
were performed.  

A VA neuropsychological evaluation was conducted in December 
2004.  The veteran related that he saw combat during the 
Persian Gulf War.  He refused to talk about a number of post-
traumatic stress disorder (PTSD) symptoms.  He reported that 
he had a great deal of difficulty sleeping.  He stated that 
his appetite was satisfactory.  In this regard, he remarked 
that he ate one or two meals daily, but formerly ate three 
meals daily.  Behavioral observations were recorded, and 
psychological testing was performed.  The examiner remarked 
that no firm conclusions could be reached regarding the 
veteran's neuropsychological status, as he lacked motivation 
to perform well on testing.  However, the assessment offered 
was that he was severely depressed and exhibited some 
symptoms of PTSD and also some paranoid behaviors.



A VA neurological examination was performed in January 2005.  
The veteran referred to the head injury during service and 
mentioned that he began having memory problems soon after 
leaving the military.  Reportedly, he had both 
short-term and long-term memory loss.  On mental status 
examination, he showed some slowness in verbal processing.  
The visual fields were full, and extraocular movements were 
intact.  Motor power, tone and bulk were normal in the upper 
and lower extremities.  It was noted that a CT scan of the 
head was normal and that cognitive deficits had been shown on 
neuropsychological testing.  According to the examiner, it 
was at least as likely as not the cognitive deficits were 
related to Gulf War Syndrome.

A VA general medical examination also was performed in 
January 2005.  The examiner stated the claims file was 
reviewed.  The history of the head injury in service was 
noted.  Symptoms that were reportedly present since the head 
injury included blurred vision, insomnia, twitching of the 
face, and short-term and 
long-term memory loss.  On clinical inspection, hearing was 
satisfactory; no organic eye defects were noted; the skin 
showed no active lesions anywhere.  There was no evidence of 
myositis or arthritis involving any of the peripheral or 
weight-bearing joints.  No heart defects were identified, and 
lung fields were clear.  Cranial nerve testing was normal, as 
was testing for motor and sensory status.  The pertinent 
diagnosis was insomnia and memory deficits of uncertain 
etiology.  The examiner pointed out that he was unable to 
attribute the insomnia and 
short-term and long-term memory loss to any known clinical 
diagnosis.

The veteran was afforded a VA psychiatric examination, as 
well, in January 2005.  He complained of memory loss and 
insomnia.  The examiner stated the claims file was reviewed.  
It was observed that the veteran related symptoms of some 
form of anxiety disorder.  Accordingly to the examiner, it 
was at least as likely as not that the veteran's presentation 
of memory difficulties was due to traumatic brain injury 
sustained during service when he was struck on the head by a 
ladder.  Further, it was the examiner's initial assessment 
that the veteran's experiences in the Persian Gulf War could 
have contributed or exacerbated his presentation of cognitive 
deficits and neuropsychological symptoms.

In an addendum note, the psychiatrist remarked that he had 
reviewed the results of neuropsychological testing and now 
determined that it was at least as likely as not the 
veteran's presentation of cognitive deficits was related to 
an anxiety disorder.  He added that the veteran's performance 
in testing hinted at possible malingering.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, one of the Board's November 2003 remand 
directives was to ensure compliance with the VCAA.  And to 
this end, the RO sent the veteran a letter in May 2004 
indicating that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claims, and notified the veteran of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran has not identified any non-VA medical 
records that must be obtained.  He was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claims so that VA could help him by getting 
that evidence.  He also was advised what evidence VA had 
requested and notified in the SOC and SSOCs what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice by letter of May 2004, which obviously 
was sent after the RO's initial May 1998 decision denying 
service connection for the conditions at issue.  But that 
initial decision occurred prior to even the VCAA becoming law 
(which did not happen until more than two years later, in 
November 2000).  It therefore stands to reason that the RO 
did not have any obligation to provide VCAA notice when 
initially adjudicating these claims because the law had yet 
to even take effect.



Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in March 2005 (wherein the RO readjudicated the 
claims in light of the additional evidence received since the 
initial decision in question, SOC, and any prior SSOCs).  The 
VCAA notice also was provided prior to recertifying the 
veteran's appeal to the Board.

Also, the veteran had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the March 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.  Slip op. at 24.))

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the May 2004 VCAA notice 
letter that was provided to the veteran does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claims.  The May 
20004 VCAA letter requested that he provide or identify any 
evidence supporting his claims.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  


Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

Service Connection for Disorders other than Memory Loss or 
Insomnia Claimed as due to Undiagnosed Illness

The veteran maintains that he has an annoying itching over 
the back, difficulty breathing, a feeling of losing 
consciousness, loss of appetite, blurred vision, difficulty 
hearing, loss of muscle control/fatigue, bleeding gums, 
facial muscle twitching, and soreness of the throat.  He 
claims these multiple symptoms stem from undiagnosed 
illnesses attributable to his military service in the Persian 
Gulf.  In this regard, he states that he was exposed to 
chemical and biological warfare agents, as well to the fumes 
from a smoldering oil refinery during the Persian Gulf War.  

Although the veteran was evaluated during service on one 
occasion for dyspnea (i.e., shortness of breath), and on one 
occasion for sore gums, no organic disorders were objectively 
identified.  There was a single episode of swollen tonsils 
and fatigue that was incidentally noted during service on a 
general physical examination when he was being evaluated 
primarily for abdominal complaints.  But his abdominal 
complaints ultimately were attributed to an intestinal 
infection, giardiasis, a known clinical entity.  In any 
event, there were no documented recurrences of fatigue or 
swollen tonsils or any other pathology involving the throat 
during the remainder of his active service.



The service medical records make no reference to complaints, 
findings, or treatment of an annoying itching over the back, 
a feeling of losing consciousness, loss of appetite, or 
difficulty hearing.  As well, the service medical records 
make no reference to complaints, findings, or treatment of 
loss of muscle control, bleeding gums (as opposed to sore 
gums), or facial muscle twitching.  

During the several years since service, the veteran has at 
different times admitted to and at other times denied the 
various, multiple complaints he now alleges are due to 
undiagnosed illnesses stemming from exposure to noxious 
substances during the Persian Gulf War.  In any event, the 
available record contains no objective indications of chronic 
disability manifested by an annoying itching over the back, 
difficulty breathing, a feeling of losing consciousness, loss 
of appetite, blurred vision, loss of muscle control/fatigue, 
bleeding gums, or facial muscle twitching.  There also is no 
medical opinion linking these symptoms to the veteran's 
service during the Persian Gulf War - including, as he 
believes, as manifestations of undiagnosed illnesses.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

After considering the veteran's symptomatology with respect 
to diminished hearing, an examiner attributed the difficulty 
hearing to fluid in the left ear, or serous otitis media, a 
known clinical entity.  Also after considering the veteran's 
symptomatology with respect to the throat, an examiner 
attributed any throat problem to tonsillitis, again, a known 
clinical entity.  Significantly, the assessment, about 12 
years ago, was that tonsillitis was resolving, and there was 
no subsequent medical evidence suggesting a recurrence of 
tonsillitis.  And additionally, as mentioned, there is no 
medical opinion in the record linking either tonsillitis, 
whether acute or chronic, or serous otitis media, to any 
event or incident of the veteran's military service.

So, in sum, the record shows that a single episode of swollen 
tonsils during service was an acute and transitory phenomenon 
that did not produce chronic residual disability.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997) (discussing what 
type of evidence is needed to prove chronicity or 
continuity of symptomatology).

The veteran has provided no medical evidence that an annoying 
itching over his back, difficulty breathing, a feeling of 
losing consciousness, loss of appetite, blurred vision, 
difficulty hearing, loss of muscle control/fatigue, bleeding 
gums, facial muscle twitching, or soreness in the throat are 
due to any undiagnosed illness attributable to his Persian 
Gulf service.  In essence, his assertions are the only 
evidence linking these numerous conditions at issue, claimed 
as due to undiagnosed illness, to any incidents or events 
coincident with his military service.  And his 
unsubstantiated allegations amount to opinions about matters 
of medical causation.  There is no indication from the 
record, though, that he has any medical training or 
expertise.  So as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For all these reasons, these claims must be denied because 
the preponderance of the evidence is unfavorable, meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Service Connection for Disorders Based on Memory Loss or 
Insomnia Claimed as due to Undiagnosed Illness

Service medical records are negative for documented memory 
impairment or insomnia.  However, the medical evidence 
indicates episodic complaints of memory impairment and 
insomnia since about one year after the veteran completed 
military service.  Recently completed VA examinations were 
performed in order to provide medical opinion about the 
nature and etiology of his reported memory impairment and 
insomnia.

The record contains considerable evidence indicating that 
much of the veteran's claimed symptomatology, including 
short-term and long-term memory loss and insomnia, is quite 
subjective, being unsubstantiated by objective clinical 
findings.  Moreover, and quite significant, is that the 
January 2005 VA psychiatric examiner emphasized that 
malingering greatly diminished the reliability of the 
veteran's neuropsychiatric presentation, to include his 
account of memory impairment and insomnia.  

The neuropsychiatric examiner's detailed and well-reasoned 
evaluation of the veteran's medical history points, at least 
as likely as not, to an anxiety disorder, a known clinical 
entity, as the basis for his reported memory impairment and 
insomnia.  So the VA psychiatrist effectively ruled out an 
undiagnosed illness or illnesses stemming from Persian Gulf 
War service as the etiology of the veteran's claimed insomnia 
or long-term and short-term memory loss.  The medical opinion 
is evidence unfavorable to the veteran's claim of service 
connection for an undiagnosed illnesses manifested by either 
insomnia or by long-term and short-term memory loss.  

A December 2004 VA neuropsychiatric evaluation is also 
unfavorable to the claims of service connection for insomnia 
or memory loss based on undiagnosed illness, in that the 
veteran gave a history leading the examiner to render a 
diagnosis of PTSD.  Parenthetically, the Board notes that 
nowhere else in the record did the veteran suggest the 
complex of symptoms indicative of PTSD as the cause of 
his claimed insomnia or memory impairment.  So at bare 
minimum, the neuropsychiatric examiner's opinion certainly 
does not serve to link the claimed insomnia or memory 
impairment to the veteran's exposure to any noxious 
substances during the Persian Gulf War.  

On the other hand, it is equally significant that the January 
2005 neuropsychiatric examiner, at least initially, suggested 
the veteran's array of presenting symptoms, including memory 
impairment and insomnia, might be attributable to his 
experiences in the Persian Gulf War.  Additionally, a VA 
general medical examiner, in January 2005, explicitly stated 
that he was unable to attribute the reported insomnia and 
memory impairment to a known clinical entity.  That 
assessment, then, effectively points to an undiagnosed 
illness or illnesses as the cause of any insomnia or memory 
impairment now present.  The January 2005 general medical 
examiner's opinion was supported by claims file review.  
Moreover, the January 2005 VA neurologist determined that it 
was at least as likely as not the veteran's presenting 
symptoms of insomnia and memory impairment were attributable 
to his Persian Gulf War Syndrome, thus effectively relating 
these symptoms to an undiagnosed illness or illnesses in 
connection therewith.  

The net result of all of this is that there are cogent 
medical opinions of approximately equal probative value both 
for and against the claims of service connection for an 
undiagnosed illness manifested by long-term and short-term 
memory loss and by insomnia.  And when, as here, the evidence 
for and against the claims is about evenly balanced, i.e., is 
in relative equipoise, the veteran is given the benefit of 
the doubt.  38 C.F.R. § 3.102.  So service connection is 
warranted for his memory impairment and insomnia.


ORDER

Service connection for an undiagnosed illness manifested by 
an annoying itching over the back is denied.

Service connection for an undiagnosed illness manifested by 
difficulty breathing is denied.

Service connection for an undiagnosed illness manifested by a 
feeling of losing consciousness is denied.

Service connection for an undiagnosed illness manifested by 
loss of appetite is denied.

Service connection for an undiagnosed illness manifested by 
blurred vision is denied.

Service connection for an undiagnosed illness manifested by 
difficulty hearing is denied.

Service connection for an undiagnosed illness manifested by 
loss of muscle control/fatigue is denied.

Service connection for an undiagnosed illness manifested by 
bleeding gums is denied.

Service connection for an undiagnosed illness manifested by 
facial muscle twitching is denied.

Service connection for an undiagnosed illness manifested by 
soreness in the throat is denied.

Service connection for an undiagnosed illness manifested by 
long-term and 
short-term memory loss is granted.

Service connection for an undiagnosed illness manifested by 
insomnia is granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


